Exhibit 10.10 

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
March 13, 2020, is entered into by and between Broadmark Realty Capital Inc.
(formerly known as Trinity Sub Inc.), a Maryland corporation (the “Company”),
and Joanne Van Sickle, an individual (“Employee”).

 

RECITALS

 

WHEREAS, the Company and the Employee previously entered into that certain
Employment Agreement dated as of August 9, 2019 (the “Agreement”);

 

WHEREAS, the Employee has provided written notice of her intent to retire
effective as of January 31, 2020;

 

WHEREAS, in connection with her retirement, the Employee has agreed to provide
the Company with transitional accounting services from February 1, 2020 until
April 30, 2020 as a part-time, hourly employee;

 

WHEREAS, the parties retained the right to amend the Agreement pursuant to
Section 13(g); and

 

WHEREAS, the parties desire to amend certain provisions of the Agreement to
reflect the Employee’s retirement.

 

AGREEMENT

 

NOW, THEREFORE, effective as of February 1, 2020, in consideration of Employee’s
continued employment with the Company, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Employee agree that the Agreement is amended as follows:

 

1.           By deleting Section 1 in its entirety and replacing it with the
following:

 

“Employment. The Company shall employ Employee, and Employee accepts employment
with the Company, upon the terms and conditions set forth in this Agreement.
Employee’s term of employment hereunder shall commence at the Effective Time and
continue until April 30, 2020 (the “Employment Period”). The Company or Employee
may terminate this Agreement and Employee’s employment at any time during the
Employment Period with prior written notice to the other party.”

 

2.           By deleting Section 2 in its entirety and replacing it with the
following

 

“Position and Duties.

 

(a)               Beginning February 1, 2020, Employee shall serve as an hourly
accounting employee of the Company, and shall have the usual and customary
duties, responsibilities and authority of such an accounting employee. Employee
acknowledges and agrees that she shall perform her duties and responsibilities
faithfully and to the best of her abilities in a businesslike manner.

 



 

 

 

(b)               Employee shall report to the Chief Financial Officer and
Controller of the Company, shall work on a part-time basis for the Company and
shall devote no more than ten (10) hours per week to the business and affairs of
the Company.”

 

3.            By deleting Section 3 in its entirety and replacing it with the
following

 

“Compensation and Expenses.

 

(a)               Hourly Rate. From February 1, 2020 until the end of the
Employment Period, Employee’s compensation will be paid by the Company at an
hourly rate of $90 per hour, which shall be payable in regular installments in
accordance with the Company’s general payroll practices. Payment of Employee’s
compensation is conditioned on the Employee’s timely submission of the hours
worked per week, in a manner and form as reasonably acceptable to the Company in
its sole discretion.

 

(b)               Equipment. The Company shall provide Employee with all
equipment and materials necessary to perform her duties under this Agreement in
a manner consistent with the Company’s applicable policies, including, but not
limited to, a computer and a remote connection.

 

(c)               Benefits. Employee will be not eligible to participate or to
continue to participate in any employee benefit plans as are generally made
available by the Company to their employees. However, the Employee may elect to
continue existing health care coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 at her own cost.”

 

4.            By deleting Section 4 in its entirety and replacing it with the
following

 

“Reserved.”

 

5.            By deleting Section 10 in its entirety and replacing it with the
following

 

“Reserved.”

 

6.            The Employee and the Company mutually agree that except for the
sections amended above, all other sections of the Agreement shall remain
unchanged and in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 



2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 



BROADMARK REALTY CAPITAL INC.     By: /s/ Jeffrey B. Pyatt Name: Jeffrey B.
Pyatt Title: President and Chief Executive Officer     /s/ Joanne Van Sickle
Joanne Van Sickle

 



SIGNATURE PAGE TO AMENDMENT



 



 

